                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  IN RE: Ellen P. Gilleran
         Frank X. Gilleran                                    CHAPTER 13
                                Debtor(s)

  NewRez LLC d/b/a Shellpoint Mortgage Servicing
                               Movant
               vs.                                            NO. 16-03627 HWV

  Ellen P. Gilleran
  Frank X. Gilleran
                                Debtor(s)

  Charles J. DeHart, III Esq.
                                Trustee


                                                ORDER

       Upon consideration of the Motion filed by NewRez LLC d/b/a Shellpoint Mortgage Servicing, it is

Ordered and Decreed that the Motion is granted, and the hearing on the Motion for Relief from the

Automatic Stay scheduled for January 5, 2021 is hereby continued to February 9 2021 at 9:30 a.m. ,

Ronald Reagan Federal Building, Third Floor, 228 Walnut Street, Harrisburg, PA.




               Dated: December 30, 2020             By the Court,



                                                    Henry W. Van Eck, Chief Bankruptcy Judge         (JG)




  Case 1:16-bk-03627-HWV           Doc 45 Filed 12/30/20 Entered 01/04/21 08:47:23               Desc
                                   Main Document    Page 1 of 1
